 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDKennecottCopperCorporation,ChinoMinesDivision,Petitioner,andUnited Steelworkers ofAmerica Local 890, AFL-4710 and InternationalAssociation of Machinists and Aerospace WorkersLodge 1563,AFL-CIO-CLC. Case 28-UC-28May 21, 1969DECISION ANDORDERCLARIFYINGCERTIFICATIONBY MEMBERSBROWN, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(b) oftheNational LaborRelationsAct, as amended, ahearing was held on October 10, 1968, before L. L.Porterfield, a Hearing Officer of the National LaborRelationsBoard.OnDecember 2, 1968, theRegionalDirector for Region 28 transferred thecase to the Board for decision.Thereafter, the Employer-Petitioner, herein calledtheEmployer,and the United Steelworkers ofAmerica Local 890, AFL-CIO, hereinafter calledSteelworkers, filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entire record in this case, the Boardfinds:The Employer is engaged in the mining,millingand distribution of ore materials. Its Chino MinesDivision, located in New Mexico, is comprised ofseveral facilities including an ore mine at Santa Ritaand a reduction plant at Hurley some 8 miles away.Appended to the reduction plant is a lime quarry.The petition herein seeks a clarification of the unitofproductionemployeesattheEmployer'sreductionplantand the lime quarry operationcurrently represented by the Steelworkers.InSeptember 1968, the Employer established anew job classification at its lime quarry. Previous tothat time there were two lime quarry employees,classifiedrespectivelyasfrontend loader andproduction truck driver. The former employee wasthe sole employee at Hurley represented by theInternationalAssociationofMachinistsandAerospaceWorkers Lodge 1563, AFL-CIO-CLC(hereinafter calledMachinists) and the latter wasrepresented by the Steelworkers.'The parties agree that in Cases33-RC-31 through35, and 33-RC-39 theMachinists was certified as bargaining representative of certain Santa Ritaemployees,including shovel runners at Hurley.The jobdescription"shovelrunner"was subsequently changed to front end loader when the Employerintroduced new machineryyearslater;however the jobs are essentially thesame. In CasesR-3014and Smelter Workers,CIO, as bargaining agent for the production andBasically, the front end loader's work entailedloading the trucks and on occasion clearing thepickup area of loose rubble while the truckdriverhauled the lime to the nearby reduction plant whereitwas used in the copper ore reduction process. OnSeptember 12, 1968, the front end loader wasdischarged for cause and the Employer, instead ofassigningareplacement,createdanew jobclassificationof lime quarry equipment operator.This new job, in effect, combined the jobs previouslyperformed by the front end loader and truckdriver.The Employer assigned the lime quarry equipmentoperator job to the truckdriver represented by theSteelworkers and since that time it has recognizedthatunion as bargaining representative for thisemployee.Thepetitionhereinrequestsaclarificationwhichwould find that the workperformed by the lime quarry equipment operator isproductionwork and that the new classificationshould be included in the Steelworkers' productionandmaintenance unit.The Steelworkers agrees.Before the Hearing Officer, the Machinists movedtodismissonseveralgrounds'and,inthealternative,argued that if the petition were notdismissed the new job classification should be placedin its unit.The record shows that all union representedemployees at the reduction plant, which includes thelimequarryfacility,arerepresentedbytheSteelworkers.Withinthisproductionandmaintenance unit are bulldozer, grader, front endloaderoperators,truckdriversand other heavyequipment operators. Likewise, all employees at thelime quarry operation of the reduction plant arepresently represented by the Steelworkers. Amongthis latter group are quarrymen and the lime quarryequipment operator. Thus, in terms of work relatedcontacts, all of the lime quarry equipment operator'sunion represented coworkers including truckdriversand front end loaders, whether at the lime quarry orat the reduction plant itself, are represented by theSteelworkers. The nearest employees represented bytheMachinists are employed at the Santa Rita oremine located 7 miles from Hurley.As for the lime quarry equipment operator job, itappearsthattheemployeeassignedtothisclassification spendsmost of his time hauling thelime stone to the reduction plant and his operationmaintenance employees at Hurley. This certification included the truckdriver at the lime quarry.The Steelworkers, in July 1967, merged with theMine,MillandSmelterWorkers,andhassinceservedascollective-bargaining representative of those employees covered by theMine, Mill and Smelter Workers'certification.'Machinists argues,Inter alts,as grounds for dismissal, that this matterraises a question of representation,that there is a possible work assignmentdispute,and that a grievance has been filed.These arguments overlook thefact that the issue here is one of accretion - the addition of a newlycreated job - to an existing collective-bargaining unit.In this stance weconsiderMcDonnell Company,173NLRB No. 31, to be inapposite.Finally,we perceive no reason for further delaying this matter pending theoutcome of the grievance because the Steelworkers is not a party to it andwould not be bound thereby.Libbey-McNeiland Libbey,159 NLRB 677.Accordingly,theMachinists'motions to dismiss the petition are denied.176 NLRB No. 13 KENNECOTT COPPER DIV.of the front end loader apparently occupies only afraction of his time.Inaddition,with regard tosupervision,thereisaclearadministrativeseparateness between the Santa Rita mine and theHurley reduction plant. The record shows that thelimequarry equipment operator'sforeman andgeneral foreman and the superintendent in charge ofthe lime quarry and the lime plant division of thereductionoperationallsuperviseemployeesrepresentedby theSteelworkersandhave noemployees representedby theMachinistswithintheir respective departmental jurisdictions.Given these circumstances, and in particular, theintegratedproduction processes at the reductionplant and lime quarry operations at Hurley, NewMexico,the close working relationship between thelimequarryequipmentoperatorandotherproductionemployeesrepresentedbythe97Steelworkers,thecommon Supervision of allproduction workers and the equipment operator, wefind that this newly created classification is anaccretionto,and should be included in, theproduction unit at the reduction plant. We thereforeconclude that the lime quarry equipment operator isan accretion to the Steelworkers' unit and we shallaccordingly clarify its certification to include him.ORDERIt is hereby ordered that the unit certified in CaseR-3014, heretofore issued to the International UnionofMine,Mill and Smelter Workers CIO, sincemerged with the United Steelworkers of AmericaLocal 890, AFL-CIO, be, and hereby is, clarified byspecifically including therein the job classification oflime quarry equipment operator.